ALLSTATE LIFE INSURANCE COMPANY Supplement dated November 17, 2016, to the Prospectus dated April 29, 2016 for Morgan Stanley Variable Annuity II This supplement amends certain disclosure contained in the prospectus for your Variable Annuity contract issued by Allstate Life Insurance Company. The following replaces Example 1 and Example 2 in the “Expense Table” section of your prospectus. Example 1 This example is intended to help you compare the cost of investing in the Contracts with the cost of investing in other variable annuity contracts. These costs include Contract owner transaction expenses, Contract fees, Variable Account annual expenses, and Portfolio fees and expenses. The example shows the dollar amount of expenses that you would bear directly or indirectly if you: • invested $10,000 in the Contract for the time periods indicated, • earned a 5% annual return on your investment, • surrendered your Contract, or you began receiving income payments for a specified period of less than 120 months, at the end of each time period, and • elected the Income and Death Benefit Combination Option 2 and the Enhanced Earnings Death Benefit Option. The example does not include any taxes or tax penalties you may be required to pay if you surrender your Contract. The first line of the example assumes that the maximum fees and expenses of any of the Portfolios are charged. The second line of the example assumes that the minimum fees and expenses of any of the Portfolios are charged. Your actual expenses may be higher or lower than those shown below. 1Year 3Years 5Years 10Years Costs Based on Maximum Annual Portfolio Expenses Costs Based on Minimum Annual Portfolio Expenses Example 2 This example uses the same assumptions as Example 1 above, except that it assumes you decided not to surrender your Contract, or you began receiving income payments for a specified period of at least 120 months, at the end of each time period. 1Year 3Years 5Years 10Years Costs Based on Maximum Annual Portfolio Expenses $ 379 Costs Based on Minimum Annual Portfolio Expenses Please remember that you are looking at examples and not a representation of past or future expenses. Your rate of return may be higher or lower than 5%, which is not guaranteed. The examples do not assume that any Portfolio expense waivers or reimbursement arrangements are in effect for the periods presented. The above examples assume you elected the Income and Death Benefit Combination Option 2 and the Enhanced Earnings Death Benefit Option with a mortality and expense risk charge of 1.95%, an administrative expense charge of 0.10%, and an annual Contract maintenance charge of $30. If any or all of these features were not elected, the expense figures shown above would be slightly lower. If you have any questions, please contact your financial professional or our Variable Annuities Service Center at (800) 457-7617.Our representatives are available to assist you Monday through Friday between 7:30 a.m. and 5:00 p.m. Central time. Please keep this supplement together with your prospectus for future reference.No other action is required of you. MORGAN2SUP1 ALLSTATE LIFE INSURANCE COMPANY Supplement dated November 17, 2016, to the Prospectus dated April 29, 2016 for Morgan Stanley Variable Annuity 3 This supplement amends certain disclosure contained in the prospectus for your Variable Annuity contract issued by Allstate Life Insurance Company. The following replaces Example 1 and Example 2 in the “Expense Table” section of your prospectus. Example 1 This example is intended to help you compare the cost of investing in the Contracts with the cost of investing in other variable annuity contracts. These costs include Contract owner transaction expenses, Contract fees, Variable Account annual expenses, and Portfolio fees and expenses. The example shows the dollar amount of expenses that you would bear directly or indirectly if you: • invested $10,000 in the Contract for the time periods indicated, • earned a 5% annual return on your investment, • surrendered your Contract, or you began receiving income payments for a specified period of less than 120 months, at the end of each time period, and • elected the Income and Death Benefit Combination Option 2 and the Enhanced Earnings Death Benefit Plus Option (Age 66-75). The example does not include any taxes or tax penalties you may be required to pay if you surrender your Contract. The first line of the example assumes that the maximum fees and expenses of any of the Portfolios are charged. The second line of the example assumes that the minimum fees and expenses of any of the Portfolios are charged. Your actual expenses may be higher or lower than those shown below. 1Year 3Years 5Years 10Years Costs Based on Maximum Annual Portfolio Expenses Costs Based on Minimum Annual Portfolio Expenses Example 2 This example uses the same assumptions as Example 1 above, except that it assumes you decided not to surrender your Contract, or you began receiving income payments for a specified period of at least 120 months, at the end of each time period. 1Year 3Years 5Years 10Years Costs Based on Maximum Annual Portfolio Expenses Costs Based on Minimum Annual Portfolio Expenses Please remember that you are looking at examples and not a representation of past or future expenses. Your rate of return may be higher or lower than 5%, which is not guaranteed. The examples do not assume that any Portfolio expense waivers or reimbursement arrangements are in effect for the periods presented. The above examples assume you elected the Income and Death Benefit Combination Option 2 and the Enhanced Earnings Death Benefit Plus Option (Age 66-75) with a mortality and expense risk charge of 2.10%, an administrative expense charge of 0.10%, and an annual Contract maintenance charge of $35. If any or all of these features were not elected, the expense figures shown above would be slightly lower. If you have any questions, please contact your financial professional or our Variable Annuities Service Center at (800) 457-7617.Our representatives are available to assist you Monday through Friday between 7:30 a.m. and 5:00 p.m. Central time. Please keep this supplement together with your prospectus for future reference.No other action is required of you. MORGAN3SUP1
